DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 and 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“402” and “404” (see figure 4); 
“514” (see figure 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 34 paragraph [00102] “The one or more processors 108 may include the data acquisition processor 516, the application processor 518, the communication processor 520” seems to be improper because it seems to be improperly constructed (see figure 5); it is suggested to be changed to “The one or more processors 108 may include the data acquisition processor 514, the application processor 516, the communication processor 518” (emphasis added)
The recitation in page 34 paragraph [00104] “The data acquisition processor 518” seems to be improper because it seems to be improperly constructed (see figure 5); it is suggested to be changed to “The data acquisition processor 514” (emphasis added)
The recitation in pages 34-35 paragraph [00105] “Application processor 218 may interface with communication processor 520 and act as a source (in the transmit path) and a sink (in the receive path) for user data, such as voice data, audio/video/image data, messaging data, application data, 516 may interface with communication processor 518 and act as a source (in the transmit path) and a sink (in the receive path) for user data, such as voice data, audio/video/image data, messaging data, application data, basic Internet/web access data, etc. In the transmit path, communication processor 518 may therefore receive and process outgoing data provided by application processor 516 according to the layer-specific functions of the protocol stack, and provide the resulting data to digital signal processor 108. Communication processor 518 may then perform physical layer processing on the received data to produce digital baseband samples, which digital signal processor may provide to RF transceiver(s) 408. RF transceiver(s) 408 may then process the digital baseband samples to convert the digital baseband samples to analog RF signals, which RF transceiver(s) 408 may wirelessly transmit via antenna system 406. In the receive path, RF transceiver(s) 408 may receive analog RF signals from antenna system 106 and process the analog RF signals to obtain digital baseband samples. RF transceiver(s) 408 may provide the digital baseband samples to communication processor 518, which may perform physical layer processing on the digital baseband samples. Communication processor 518 may then provide the resulting data to other processors of the one or more processors 108, which may process the resulting data according to the layer-specific functions of the protocol stack and provide the resulting 516. Application processor 516 may then handle the incoming data at the application layer, which can include execution of one or more application programs with the data and/or presentation of the data to a user via one or more user interfaces 506 (emphasis added)
The recitation in page 35 paragraph [00104]; pages 36-37 paragraph [00107] (four times); pages 37-38 paragraph [00108] (three times); pages 38-39 paragraph [00109] (three times); pages 39-40 paragraph [00110] (four times); page 40 paragraph [00111]; pages 37-38 paragraph [00112] (four times) “communication processor 520” seems to be improper because it seems to be improperly constructed (see figure 5); it is suggested to be changed to “communication processor 518” (emphasis added)
The recitation in page 42 paragraph [00115] “Each of the data acquisition units may be configured to observe a particular type of data of the vehicle's 400 environment and forward the data to the data acquisition processor 516 in order to provide the vehicle with an accurate portrayal of the vehicle's environment” seems to be improper because it seems to be improperly constructed (see figure 5); it is suggested to be changed to “Each of the data acquisition units may be configured to observe a particular type of data of the vehicle's 400 environment and forward the data to the data acquisition processor 514 in order to provide the vehicle with an accurate portrayal of the vehicle's environment” (emphasis added)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 20-21 do not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claims 20-21, claims 20-21 are rejected because it is claiming a data structure that is not claimed as “embodied in a non-transitory computer-readable storage media”, and data structures not claimed as embodied in a non-transitorv computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, 
The specification doesn’t disclose specifically what “A computer program element” or “A computer-readable medium” means. Under broadest reasonable interpretation, such a computer program element and computer-readable medium would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20200117953 A1) in view of Chen (US 20030186663 A1).
Regarding claims 1, 19 and 20, Cooper discloses one or more processors, configured to: generate, using a data augmentation model, augmented sensor data for sensor data, the sensor data provided by a plurality of sensors (title, abstract, figures 3 and 4 Cooper specifically discloses “Systems and methods for training machine models with augmented data” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”); and train an object detection model based on the augmented sensor data (title, abstract, Cooper specifically discloses “Systems and methods for training machine models with augmented data” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).

    PNG
    media_image1.png
    299
    594
    media_image1.png
    Greyscale

Cooper doesn’t specifically disclose error states of one or more sensors of the plurality of sensors providing the sensor data. Chen discloses error states of one or more sensors of the plurality of sensors providing the sensor data (figures 1-2, Chen specifically discloses “The temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of correct classification for a target and/or decoy” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”)

    PNG
    media_image2.png
    264
    552
    media_image2.png
    Greyscale

Cooper and Chen are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cooper the error stated disclosed by Chen. The suggestion/motivation for doing so would have been to increase the probability of correct classification (Chen paragraph [0026]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 21, Cooper discloses one or more processors, configured to: generate, using a data augmentation model, augmented sensor data for sensor data, the sensor data provided by a plurality of sensors (title, abstract, figures 3 and 4 Cooper specifically discloses “Systems and methods for training machine models with augmented data” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”); train an object detection model based on the augmented sensor data , generate training data using the trained object detection model and train an additional model using the training data (title, abstract, Cooper specifically discloses “Systems and methods for training machine models with augmented data” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”). Cooper doesn’t specifically disclose error states of one or more sensors of the plurality of sensors providing the sensor data. Chen discloses error states of one or more sensors of the plurality of sensors providing the sensor data (figures 1-2, Chen specifically discloses “The temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine that help to minimize the errors associated with noise (represented by RV).”) Cooper and Chen are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cooper the error stated disclosed by Chen. The suggestion/motivation for doing so would have been to increase the probability of correct classification (Chen paragraph [0026]). See also KSR above.
	Regarding claim 2, Cooper and Chen disclose claim 1, Cooper also discloses one or more of: weather conditions, an occlusion, sensor data noise, a sensor saturation, a sensor bias, a drift, and/or a scaling (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.) Chen also discloses one or more of: weather conditions, an occlusion, sensor data noise, a sensor saturation, a sensor bias, a drift, and/or a scaling (Chen discloses “The temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods 
Regarding claim 3, Cooper and Chen disclose claim 1, Cooper also discloses determine, based on the plurality of feature extraction models, a plurality of features for the augmented sensor data (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.); and train the object detection model based on the plurality of features (title, abstract, Cooper specifically discloses “Systems and methods for training machine models with augmented data” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).
Regarding claim 4, Cooper and Chen disclose claim 3, Cooper also discloses to train the object detection model by suppressing one or more selected features of the plurality of features (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.”)
Regarding claim 5, Cooper and Chen disclose claim 4, Cooper also discloses all features associated to one or more selected sensors (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion specified color, blur, noise, or from another image.”)
Regarding claim 6, Cooper and Chen disclose claim 4, Cooper also discloses randomly select the one or more selected features of the plurality of features (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.”)
Regarding claim 7, Cooper and Chen disclose claim 1, Cooper also discloses the sensor data comprise information about at least one object, wherein each sensor data item of the plurality of sensor data items comprises a plurality of elements, and wherein one or more elements of the plurality of elements are associated with the at least one object (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.”)
Regarding claim 8, Cooper and Chen disclose claim 7, Cooper also discloses a plurality of feature extraction models and to determine, based on the plurality of feature extraction models, a plurality of features for the augmented sensor data, and to train the object detection model based on the plurality of features, wherein the features describe the at least one object (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”)
Regarding claim 9, Cooper and Chen disclose claim 8, Cooper also discloses to fuse the plurality of features to fused features, and to train the object detection model using the fused features (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”)
Regarding claim 10, Cooper and Chen disclose claim 8, Cooper also discloses to train the object detection model by suppressing one or more selected features of the plurality of features, to fuse the plurality of features except for the selected features to fused features, and to train the object detection model using the fused features (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”)
Regarding claim 11, Cooper and Chen disclose claim 9, Chen also discloses to
generate based on the object detection model, a class probability map using the fused features, wherein the class probability map comprises for each element of the plurality of elements of at least one sensor data item of the sensor data a probability of each class of a plurality of classes (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”). Cooper also discloses train the object detection model (Cooper discloses “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”)
"cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”), Chen also discloses to use the generated class probability map (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”).
Regarding claim 13, Cooper and Chen disclose claim 9, Cooper also discloses to generate, based on the object detection model, at least one bounding box for at least bounding box for an object).” … “For example, an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image” … “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).
Regarding claim 14, Cooper and Chen disclose claim 13, Cooper also discloses to generate training data, wherein the training data comprise at least one training bounding box, wherein the at least one training bounding box comprises each element of the one or more elements associated to the at least one object, train the object detection model using the generated training data and the generated at least one bounding box (Cooper discloses “The number, size, region, and replacement content for cutouts may be varied and may be based on the label of the image (e.g., the region of interest in the image, or a bounding box for an object).” … “For example, an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image” … “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).
Regarding claim 15, Cooper and Chen disclose claim 10, Chen also discloses generate, based on the object detection model, a class probability map using the fused features, wherein the class probability map comprises for each element of the plurality of elements of at least one sensor data item of the sensor data a probability of each class of a plurality of classes (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”); Cooper also discloses generate, based on the object detection model, at least one bounding box for bounding box for an object).” … “For example, an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image” … “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).
Regarding claim 16, Cooper and Chen disclose claim 8, Cooper also discloses to determine a detection uncertainty of the at least one object and train the object detection model using the determined detection uncertainty (Cooper discloses “The number, size, region, and replacement content for cutouts may be varied and may be based on the label of the image (e.g., the region of interest in the image, or a bounding box for an object).” … “For example, an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image” … “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).
Regarding claim 17, Cooper and Chen disclose claim 16, Cooper also discloses generate training data with  information about the at least one object, determine a training detection uncertainty for the at least one object using the training data train the object detection model using the determined training detection uncertainty and the determined detection uncertainty (Cooper discloses “The number, size, region, and replacement content for cutouts may be varied and may be based on the label of the image (e.g., the region of interest in the image, or a bounding box for an object).” … “For example, an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image” … “As a further example, the images may be augmented with a "cutout" function that removes a portion of the original image. The removed portion of the image may then be replaced with other image content, such as a specified color, blur, noise, or from another image.” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”).
Regarding claim 18, Cooper and Chen disclose claim 1, Cooper also discloses a neural network model (Cooper paragraph [0039] discloses “In one embodiment, the machine-learned models are neural network models such as feed-forward networks, .
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shlens (US 20190354817 A1) in view of Chen (US 20030186663 A1).
Regarding claims 1, 19 and 20, Shlens discloses one or more processors, configured to: generate, using a data augmentation model, augmented sensor data for sensor data, the sensor data provided by a plurality of sensors (title, abstract, figures 3 and 4 Shlens specifically discloses “Systems and methods for training machine models with augmented data” … “Embodiments of the invention relate generally to systems and methods for training data in a machine learning environment, and more particularly to augmenting the training data by including additional data, such as sensor characteristics, in the training data set”); and train an object detection model based on the augmented sensor data (title, abstract, Shlens specifically discloses “In particular, example aspects of the present disclosure are directed to iterative reinforcement learning approaches in which, at each of a plurality of iterations, a controller model selects a series of one or more augmentation operations to be applied to training images to generate augmented images. For example, the controller model can select the augmentation operations from a defined search space of available operations which can, for example, include operations that augment the training image without modification of the locations of a target object and corresponding bounding shape within training image”).

    PNG
    media_image3.png
    237
    587
    media_image3.png
    Greyscale

Shlens doesn’t specifically disclose error states of one or more sensors of the plurality of sensors providing the sensor data. Chen discloses error states of one or more sensors of the plurality of sensors providing the sensor data (figures 1-2, Chen specifically discloses “The temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of correct classification for a target and/or decoy” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”) Shlens and Chen are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the 
Regarding claim 21, Shlens discloses one or more processors, configured to: generate, using a data augmentation model, augmented sensor data for sensor data, the sensor data provided by a plurality of sensors (title, abstract, figures 3 and 4 Shlens specifically discloses “In particular, example aspects of the present disclosure are directed to iterative reinforcement learning approaches in which, at each of a plurality of iterations, a controller model selects a series of one or more augmentation operations to be applied to training images to generate augmented images. For example, the controller model can select the augmentation operations from a defined search space of available operations which can, for example, include operations that augment the training image without modification of the locations of a target object and corresponding bounding shape within the image and/or operations that do modify the locations of the target object and bounding shape within the training image”). Shlens doesn’t specifically disclose error states of one or more sensors of the plurality of sensors providing the sensor data. Chen discloses error states of one or more sensors of the plurality of sensors providing the sensor data (figures 1-2, Chen specifically discloses “The temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of correct classification for a target that help to minimize the errors associated with noise (represented by RV).”) Shlens and Chen are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Shlens the error stated disclosed by Chen. The suggestion/motivation for doing so would have been to increase the probability of correct classification (Chen paragraph [0026]). See also KSR above.
	Regarding claim 2, Shlens and Chen disclose claim 1, Shlens also discloses one or more of: weather conditions, an occlusion, sensor data noise, a sensor saturation, a sensor bias, a drift, and/or a scaling (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of correct classification for a target and/or decoy”)
Regarding claim 3, Shlens and Chen disclose claim 1, Shlens also discloses determine, based on the plurality of feature extraction models, a plurality of features for the augmented sensor data (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“).
can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“)
Regarding claim 5, Shlens and Chen disclose claim 4, Shlens also discloses all features associated to one or more selected sensors (figures 2B and 2C Shlens discloses “each application can communicate with a number of other components of the computing device, such as, for example, one or more sensors, a context manager, a device state component, and/or additional components.”)
Regarding claim 6, Shlens and Chen disclose claim 4, Shlens also discloses randomly select the one or more selected features of the plurality of features (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“)
Regarding claim 7, Shlens and Chen disclose claim 1, Shlens also discloses the sensor data comprise information about at least one object, wherein each sensor data item of the plurality of sensor data items comprises a plurality of elements, and wherein one or more elements of the plurality of elements are associated with the at least one object (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the 
Regarding claim 8, Shlens and Chen disclose claim 7, Shlens also discloses a plurality of feature extraction models and to determine, based on the plurality of feature extraction models, a plurality of features for the augmented sensor data, and to train the object detection model based on the plurality of features, wherein the features describe the at least one object (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“)
Regarding claim 9, Shlens and Chen disclose claim 8, Shlens also discloses to fuse the plurality of features to fused features, and to train the object detection model using the fused features (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric 
Regarding claim 10, Shlens and Chen disclose claim 8, Shlens also discloses to train the object detection model by suppressing one or more selected features of the plurality of features, to fuse the plurality of features except for the selected features to fused features, and to train the object detection model using the fused features (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A 
Regarding claim 11, Shlens and Chen disclose claim 9, Chen also discloses to
generate based on the object detection model, a class probability map using the fused features, wherein the class probability map comprises for each element of the plurality of elements of at least one sensor data item of the sensor data a probability of each class of a plurality of classes (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”). Shlens also discloses train the object detection model (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by 
Regarding claim 12, Shlens and Chen disclose claim 11, Shlens also discloses to generate training data, wherein the training data comprise a training class for each element of the plurality of elements of the at least one sensor data item and train the object detection model using the generated training data (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“), Chen also discloses to use the generated class probability map (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood that help to minimize the errors associated with noise (represented by RV).”).
Regarding claim 13, Shlens and Chen disclose claim 9, Shlens also discloses to generate, based on the object detection model, at least one bounding box for at least one augmented sensor data item using the fused features, wherein the at least one bounding box comprises one or more elements of the one or more elements associated to the at least one object in the associated sensor data item and train the object detection model using the at least one bounding box (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift 
Regarding claim 14, Shlens and Chen disclose claim 13, Shlens also discloses to generate training data, wherein the training data comprise at least one training bounding box, wherein the at least one training bounding box comprises each element of the one or more elements associated to the at least one object, train the object detection model using the generated training data and the generated at least one bounding box (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“).
Regarding claim 15, Shlens and Chen disclose claim 10, Chen also discloses generate, based on the object detection model, a class probability map using the fused features, wherein the class probability map comprises for each element of the plurality of elements of at least one sensor data item of the sensor data a probability of each class of a plurality of classes (figures 1-2, Chen specifically discloses “For multi-sensor likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”); Shlens also discloses generate, based on the object detection model, at least one bounding box for at least one augmented sensor data item using the fused features, wherein the at least one bounding box comprises one or more elements of the one or more elements associated to the at least one object in the associated sensor data item, and train the object detection model (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., 
Regarding claim 16, Shlens and Chen disclose claim 8, Shlens also discloses to determine a detection uncertainty of the at least one object and train the object detection model using the determined detection uncertainty (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the geometric distortion operations can include one or more of: A shear operation that shears the image portion (e.g., including the corners of the bounding boxes) along the horizontal or vertical axis with rate magnitude; A translate operation that translates the image portion (e.g., including the bounding box) in the horizontal or vertical direction by magnitude number of pixels; A rotate operation that rotates the image portion (e.g., including the bounding box) by magnitude degrees; A flipping operation that flips the image portion about a horizontal or vertical axis; and A shift bounding shape operation that shifts (e.g., randomly) the bounding box content in the horizontal or vertical direction. The bounding box moves with the object“).
Regarding claim 17, Shlens and Chen disclose claim 16, Shlens also discloses generate training data with  information about the at least one object, determine a training detection uncertainty for the at least one object using the training data train the object detection model using the determined training detection uncertainty and the determined detection uncertainty (Shlens discloses “some implementations, the set of available augmentation operations can include one or more geometric distortion operations that geometrically distort at least a portion of the image. As examples, the 
Regarding claim 18, Shlens and Chen disclose claim 1, Shlens also discloses a neural network model (Shlens paragraph [0056] discloses “For example, the controller model 10 can be a recurrent neural network and the reward function can be backpropagated through the recurrent neural network to train the network. In such fashion, the controller model 10 can learn over time to generate augmentation strategies 14 which result in augmented training data 16 which teaches the machine-learned model 18 to perform at an increased performance level”).
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdoll (US 20190065637 A1) in view of Chen (US 20030186663 A1).
Regarding claims 1, 19 and 20, Bogdoll discloses one or more processors, configured to: generate, using a data augmentation model, augmented sensor data for sensor data, the sensor data provided by a plurality of sensors (title, abstract, figures 3 and 4 Bogdoll specifically discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor Augmented sensor data may be used to validate a control algorithm or train a machine learning model”).

    PNG
    media_image4.png
    358
    579
    media_image4.png
    Greyscale

Bogdoll doesn’t specifically disclose error states of one or more sensors of the plurality of sensors providing the sensor data. Chen discloses error states of one or more sensors of the plurality of sensors providing the sensor data (figures 1-2, Chen specifically discloses “The temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of that help to minimize the errors associated with noise (represented by RV).”) Bogdoll and Chen are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Bogdoll the error stated disclosed by Chen. The suggestion/motivation for doing so would have been to increase the probability of correct classification (Chen paragraph [0026]). See also KSR above.
Regarding claim 21, Bogdoll discloses one or more processors, configured to: generate, using a data augmentation model, augmented sensor data for sensor data, the sensor data provided by a plurality of sensors (title, abstract, figures 3-7 Bogdoll specifically discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor data, such as by identifying regions where data points have a height below a threshold. A location for an object model is selected from the free space. A plane is fitted to sensor data around the location and the object model is oriented according to an orientation of the plane. Sensing of the object model by a sensor of the vehicle is simulated to obtain simulated data, which is then added to the original sensor data. Sensor data corresponding to objects that would have been obscured by the object model is removed from the original sensor data. Augmented sensor data may be used to validate a control algorithm or train a machine learning model”). Bogdoll doesn’t specifically temporal noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of correct classification for a target and/or decoy” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”) Bogdoll and Chen are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Bogdoll the error stated disclosed by Chen. The suggestion/motivation for doing so would have been to increase the probability of correct classification (Chen paragraph [0026]). See also KSR above.
	Regarding claim 2, Bogdoll and Chen disclose claim 1, Bogdoll also discloses one or more of: weather conditions, an occlusion, sensor data noise, a sensor saturation, a sensor bias, a drift, and/or a scaling (Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of the method 600. FIG. 7A illustrates the original LIDAR sensor output. FIG. 7B illustrates the shadow cone 700 of an AR Object model 702 noise measurements (errors) for each one of the plurality of sensors 205 may be represented as a random variable (RV) where the negative impact of RV may be reduced using a plurality of methods including spatial and temporal fusion methods (used to combine data from differently located sensors and/or a single sensor outputting a plurality of data frames) to increase the probability of correct classification for a target and/or decoy”)
Regarding claim 3, Bogdoll and Chen disclose claim 1, Bogdoll also discloses determine, based on the plurality of feature extraction models, a plurality of features for the augmented sensor data (Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of the method 600. FIG. 7A illustrates the original LIDAR sensor output. FIG. 7B illustrates the shadow cone 700 of an AR Object model 702 superimposed on the original LIDAR sensor output. FIG. 7C illustrates the final augmented sensor output in which a simulated point cloud for the object model 702 has been added and points in the shadow cone 700 have been removed”).
Regarding claim 4, Bogdoll and Chen disclose claim 3, Bogdoll also discloses to train the object detection model by suppressing one or more selected features of the plurality of features (Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of the method 600. FIG. 7A illustrates the original LIDAR sensor output. FIG. 7B illustrates the shadow cone 700 of an AR Object model 702 superimposed on the original LIDAR 
Regarding claim 5, Bogdoll and Chen disclose claim 4, Bogdoll also discloses all features associated to one or more selected sensors (figures 2B and 2C Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of the method 600. FIG. 7A illustrates the original LIDAR sensor output. FIG. 7B illustrates the shadow cone 700 of an AR Object model 702 superimposed on the original LIDAR sensor output. FIG. 7C illustrates the final augmented sensor output in which a simulated point cloud for the object model 702 has been added and points in the shadow cone 700 have been removed”)
Regarding claim 6, Bogdoll and Chen disclose claim 4, Bogdoll also discloses randomly select the one or more selected features of the plurality of features (Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of the method 600. FIG. 7A illustrates the original LIDAR sensor output. FIG. 7B illustrates the shadow cone 700 of an AR Object model 702 superimposed on the original LIDAR sensor output. FIG. 7C illustrates the final augmented sensor output in which a simulated point cloud for the object model 702 has been added and points in the shadow cone 700 have been removed”)
Regarding claim 7, Bogdoll and Chen disclose claim 1, Bogdoll also discloses the sensor data comprise information about at least one object, wherein each sensor data item of the plurality of sensor data items comprises a plurality of elements, and wherein one or more elements of the plurality of elements are associated with the at least one 
Regarding claim 8, Bogdoll and Chen disclose claim 7, Bogdoll also discloses a plurality of feature extraction models and to determine, based on the plurality of feature extraction models, a plurality of features for the augmented sensor data, and to train the object detection model based on the plurality of features, wherein the features describe the at least one object (Bogdoll discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor data, such as by identifying regions where data points have a height below a threshold. A location for an object model is selected from the free space. A plane is fitted to sensor data around the location and the object model is oriented according to an orientation of the plane. Sensing of the object model by a sensor of the vehicle is simulated to obtain simulated data, which is then added to the original sensor data. Sensor data corresponding to objects that would have been obscured by the object model is removed from the original sensor data. Augmented sensor data may be used to validate a control algorithm or train a machine learning model”)
Regarding claim 9, Bogdoll and Chen disclose claim 8, Bogdoll also discloses to fuse the plurality of features to fused features, and to train the object detection model using the fused features (Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of 
Regarding claim 10, Bogdoll and Chen disclose claim 8, Bogdoll also discloses to train the object detection model by suppressing one or more selected features of the plurality of features, to fuse the plurality of features except for the selected features to fused features, and to train the object detection model using the fused features (Bogdoll discloses “FIGS. 7A to 7C illustrate an example use of the method 600. FIG. 7A illustrates the original LIDAR sensor output. FIG. 7B illustrates the shadow cone 700 of an AR Object model 702 superimposed on the original LIDAR sensor output. FIG. 7C illustrates the final augmented sensor output in which a simulated point cloud for the object model 702 has been added and points in the shadow cone 700 have been removed”)
Regarding claim 11, Bogdoll and Chen disclose claim 9, Chen also discloses to
generate based on the object detection model, a class probability map using the fused features, wherein the class probability map comprises for each element of the plurality of elements of at least one sensor data item of the sensor data a probability of each class of a plurality of classes (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by that help to minimize the errors associated with noise (represented by RV).”). Bogdoll also discloses train the object detection model (Bogdoll discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor data, such as by identifying regions where data points have a height below a threshold. A location for an object model is selected from the free space. A plane is fitted to sensor data around the location and the object model is oriented according to an orientation of the plane. Sensing of the object model by a sensor of the vehicle is simulated to obtain simulated data, which is then added to the original sensor data. Sensor data corresponding to objects that would have been obscured by the object model is removed from the original sensor data. Augmented sensor data may be used to validate a control algorithm or train a machine learning model”)
Regarding claim 12, Bogdoll and Chen disclose claim 11, Bogdoll also discloses to generate training data, wherein the training data comprise a training class for each element of the plurality of elements of the at least one sensor data item and train the object detection model using the generated training data (Bogdoll discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor data, such as by identifying regions where Augmented sensor data may be used to validate a control algorithm or train a machine learning model”), Chen also discloses to use the generated class probability map (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”).
Regarding claim 13, Bogdoll and Chen disclose claim 9, Bogdoll also discloses to generate, based on the object detection model, at least one bounding box for at least one augmented sensor data item using the fused features, wherein the at least one bounding box comprises one or more elements of the one or more elements associated to the at least one object in the associated sensor data item and train the object Augmented sensor data may be used to validate a control algorithm or train a machine learning model”).
Regarding claim 14, Bogdoll and Chen disclose claim 13, Bogdoll also discloses to generate training data, wherein the training data comprise at least one training bounding box, wherein the at least one training bounding box comprises each element of the one or more elements associated to the at least one object, train the object detection model using the generated training data and the generated at least one bounding box (Bogdoll discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor data, such as by identifying regions where data points have a height below a threshold. A location for an object model is selected from the free space. A plane is fitted to sensor data around the location and the object model is oriented according to an orientation of the plane. Sensing of the object model by a sensor of the vehicle is simulated to obtain simulated data, which is then added to the original sensor data. Sensor data Augmented sensor data may be used to validate a control algorithm or train a machine learning model”).
Regarding claim 15, Bogdoll and Chen disclose claim 10, Chen also discloses generate, based on the object detection model, a class probability map using the fused features, wherein the class probability map comprises for each element of the plurality of elements of at least one sensor data item of the sensor data a probability of each class of a plurality of classes (figures 1-2, Chen specifically discloses “For multi-sensor system 200, generation of the likelihood (probability) functions for correct classification (P.sub.cc) of target and decoy using ROC likelihood function generation may include predetermination of the likelihood function for individual sensor noise caused by temporal fusion (diversity) as each sensor (auto) correlates data from multiple time frames (e.g., 120 time frames) during a predetermined tracking period” … “The plurality of different fusion methods may include, but are not limited to, additive fusion, multiplicative fusion (e.g., Bayes and/or Dempster-Shafer), fuzzy logic fusion using minimum and/or maximum calculations, and other fusion methods (strategies) that help to minimize the errors associated with noise (represented by RV).”); Bogdoll also discloses generate, based on the object detection model, at least one bounding box for at least one augmented sensor data item using the fused features, wherein the at least one bounding box comprises one or more elements of the one or more elements associated to the at least one object in the associated sensor data item, and train the object detection model (Bogdoll discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the Augmented sensor data may be used to validate a control algorithm or train a machine learning model”).
Regarding claim 16, Bogdoll and Chen disclose claim 8, Bogdoll also discloses to determine a detection uncertainty of the at least one object and train the object detection model using the determined detection uncertainty (Bogdoll discloses “Original sensor data is received from one or more sensors of a vehicle. Free space around the vehicle is identified according to the sensor data, such as by identifying regions where data points have a height below a threshold. A location for an object model is selected from the free space. A plane is fitted to sensor data around the location and the object model is oriented according to an orientation of the plane. Sensing of the object model by a sensor of the vehicle is simulated to obtain simulated data, which is then added to the original sensor data. Sensor data corresponding to objects that would have been obscured by the object model is removed from the original sensor data. Augmented sensor data may be used to validate a control algorithm or train a machine learning model”).
Regarding claim 17, Bogdoll and Chen disclose claim 16, Bogdoll also discloses generate training data with information about the at least one object, determine a Augmented sensor data may be used to validate a control algorithm or train a machine learning model”).
Regarding claim 18, Bogdoll and Chen disclose claim 1, Bogdoll also discloses a neural network model (Bogdoll paragraph [0017] discloses “The machine learning model 118 may be a deep neural network, Bayesian network, or other type of machine learning model.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zheng (US 20180349784 A1) discloses method and system for on-the-fly object labeling via cross modality validation in autonomous driving vehicles.
Mathur (US 20200027442 A1) discloses processing sensor data.
Seo (US 20200090322 A1) discloses deep neural network processing for sensor blindness detection in autonomous machine applications.
Kwon (US 20200218979 A1) discloses distance estimation to objects and free-space boundaries in autonomous machine applications.
Iandola (US 20200401136 A1) discloses data synthesis for autonomous control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636